DETAILED ACTION
Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 4, and 10 are amended and claims 2 and 3 are cancelled. Claims 6-9 are withdrawn while claims 11 and 12 are newly added.  Claims 1, 4, 5 and 10-12 are currently under consideration.

Allowable Subject Matter
Claims 1, 4, 5, and 10-12 are allowed.

Conclusion
Claim 5 was previously omitted by oversight and is now included. Claims 1, 4, 5, and 10-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                     

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791